Citation Nr: 1020945	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-03 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 30 
percent for right carpal tunnel syndrome (right wrist 
condition).

2.	Entitlement to an initial evaluation in excess of 20 
percent for left carpal tunnel syndrome (left wrist 
condition).

3.	Entitlement to total disability on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1998 to 
January 2002.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2006, the Board remanded this case for further 
development, including ascertaining the Veteran current 
address, obtaining additional VA and private medical records, 
obtaining the Veteran's vocational rehabilitation file (if 
applicable), and scheduling the Veteran for a VA medical 
examination.  In compliance with this remand, the Veteran's 
address of record has been updated; additional VA treatment 
records and private treatment records from Dr. B.S.R. and 
Central Washington Family Medicine have been associated with 
the claims folder; the Veteran's vocational rehabilitation 
file has been associated with the claims folder; and, in 
September 2009, the Veteran underwent a VA medical 
examination in conjunction with these claims.  This 
examination discussed the type and degree of manifestations 
of impairment, discussed the findings of median nerve 
impairment, offered an opinion on the likelihood that such 
median nerve impairment was part of the service connected 
bilateral carpal tunnel syndrome, and offered an opinion of 
the Veteran's employability.  Additionally, VA made several 
attempts to obtain private treatment records from Dr. H.W., 
however, no response has been received.  Thus, VA has 
complied with the September 2006 remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.	The Veteran is right-handed.

2.	The Veteran's right wrist condition is characterized by 
severe pain, numbness, tingling, and some difficulty with 
gripping objects.

3.	The Veteran's left wrist condition is characterized by 
severe pain, numbness, tingling, and some difficulty with 
gripping objects.

4.	The Veteran's combined disability rating is 50 percent.  

5.	The Veteran does not currently have a single service-
connected disability rated as 60 percent disabling or 
higher, or a combined rating for service-connected 
disabilities of 70 percent or more.

6.	The Veteran service connected bilateral carpal tunnel 
syndrome does not preclude her from securing or following 
substantially gainful employment considering the 
impairment from her service connected disabilities, her 
educational background, and her employment background.


CONCLUSION OF LAW

1.	The criteria for an evaluation in excess of 30 percent for 
a right wrist condition are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
(DC) 8516 (2009).

2.	The criteria for an evaluation in excess of 20 percent for 
a left wrist condition are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
(DC) 8516 (2009).

3.	The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in an April 2002 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate her claims and of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.  In addition, in March 2006, the RO 
sent the Veteran a letter that informed how the disability 
ratings and effective dates are assigned, as required by 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The RO 
sent the Veteran a SSOC in October 2009.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination results, private 
treatment records, and statements of the Veteran and her 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Wrist Claims

The record indicates that the Veteran is right-handed.  
Therefore her right wrist is evaluated as her major wrist and 
her left wrist is evaluated as her minor wrist.

In an August 2002 rating decision, the Veteran was granted 
service connection for carpal tunnel syndrome of both wrists 
and assigned a 30 percent disability evaluation for her right 
wrist and a 20 percent disability evaluation for her left 
wrist under Diagnostic Code 8516, effective January 8, 2002.  
38 C.F.R. § 4.124a.  These evaluations represent moderate 
incomplete paralysis of the ulnar nerve.  Id.  The Veteran 
appealed that decision.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

VA treatment records show consistent complaints of constant 
throbbing and aching pain with flare-ups of sharp shooting 
pain due to excessive use.  She consistently rated her pain 
as 9 out of 10.  These records also reflect consistent 
symptoms of numbness and tingling.  Additionally, the Veteran 
complained of often dropping things and her grip strength was 
noted as being slightly decreased (4 out of 5).  The record 
does not show limitation of her range of motion in either 
wrist.  See VA treatment records from October 2003 and 
February 2004; see also VA Joints Examinations June 2003 and 
September 2009.  The September 2009 VA examiner found that 
the Veteran's carpal tunnel syndrome had a predominately mild 
affect on her activities of daily living, including sports, 
exercise, recreation, bathing, and dressing; moderate affect 
on chores, shopping, and travelling; and a severe affect on 
driving.  Her carpal tunnel syndrome had no affect on 
feeding, toileting, or grooming.

Based on the above, the Board finds that the Veteran's 
bilateral carpal tunnel syndrome meets the criteria for 
moderate incomplete paralysis of the ulnar nerve, with 
evaluations of 30 percent and 20 percent for the major and 
minor wrist, respectively.  The Board observes that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.  In this 
case, the Veteran's symptoms are sensory.  She has no 
limitation of her range of motion in either wrist.  Her 
predominant symptoms are pain, numbness, and tingling.  While 
some degree of decreased grip strength has been shown, this 
is insufficient to warrant a finding that her carpal tunnel 
syndrome is tantamount to severe incomplete paralysis of the 
ulnar nerve.  As such, higher evaluations within DC 8516 are 
unavailable.  The Board has also considered whether a higher 
evaluation for the Veteran's wrists disability is available 
under another diagnostic code.  As the evidence of record 
does not show limitation of motion of either of the Veteran's 
wrists, evaluation under DC 5215 (limitation of motion of the 
wrist) or DC 5214 (ankylosis of the wrist) is not warranted.  
38 C.F.R. § 4.71a.  Thus the respective 30 percent and 20 
percent evaluations under DC 8516 are the highest schedular 
evaluations warranted for these disabilities.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extra-
schedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent or indeed 
any periods of hospitalization because of the service-
connected disabilities in question.  The Veteran was 
discharged in March 2003 during her trial period as a nurse's 
assistant due to excessive use of leave and her inability to 
perform essential duties of the position.  The record shows 
that the Veteran is currently pursuing an elementary 
education degree.  With regard to her vocational 
rehabilitation, her counselor, A.C.J., has consistently noted 
that her service connected disabilities are not interrupting 
her vocational rehabilitation in any way.  In his October 
2009 addendum opinion, the September 2009 VA medical examiner 
found that the Veteran is employable and can perform the 
tasks required for an administrative job, but she is unable 
to perform in jobs that require excessive use of the hands 
like prolonged typing, writing, or heavy weightlifting or 
carrying.  While her bilateral wrist conditions have affected 
her employment, significant impairment is contemplated by the 
current disability evaluations.  38 U.S.C.A. § 1155 (stating 
that disability ratings are intended to represent the average 
impairment of earning capacity resulting from disability).  
Thus, the evidence of record does not reflect any factor 
which takes the Veteran outside of the norm, or which 
presents an exceptional case where the currently assigned 
ratings are found to be inadequate.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).

Thus, the Board finds that the Veteran's service-connected 
right carpal tunnel syndrome warrants the existing 30 percent 
evaluation throughout the pendency of this claim and appeal.  
Likewise, the Veteran's service connected left carpal tunnel 
syndrome warrants the existing 20 percent evaluation 
throughout the pendency of this claim and appeal.  Therefore 
staged ratings are not warranted for either wrist.  
Fenderson, 12 Vet. App. 119.  

TDIU Claim

As noted above, a 30 percent schedular rating has been 
established under this decision for the Veteran's service 
connected right wrist condition and a 20 percent rating has 
been established for his left wrist condition.  As the 
involvement is bilateral, the ratings are combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  
This results in a single rating of 48 percent for bilateral 
carpal tunnel syndrome.  See 38 C.F.R. § 4.25, TABLE I - 
COMBINED RATINGS TABLE; see also 38 C.F.R. § 4.26.  Service 
connection is also in effect for right patellar facet 
syndrome, evaluated at 10 percent disabling.  Thus, the 
combined service-connected rating is 53 percent.  See 
38 C.F.R. § 4.25, TABLE I - COMBINED RATINGS TABLE.  That 53 
is then converted to a 50 percent combined disability rating.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.25(a).

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service 
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  The regulation further provides that where, as 
here, the Veteran has two or more service connected 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  The Veteran in this case does not meet 
the schedular requirements necessary for consideration of a 
total rating under section 4.16(a).  Specifically, although 
the Veteran's bilateral carpal tunnel syndrome disabilities 
can be combined as a single disability evaluated as 48 
percent disabling, her additional service connected 
disabilities, in this case her knee disability, is not 
sufficiently severe to bring the total disability evaluation 
to the required 70 percent level.  Therefore, a TDIU rating 
is not warranted.




ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for right carpal tunnel syndrome is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for left carpal tunnel syndrome is denied.

Entitlement to total disability on the basis of individual 
unemployability (TDIU) is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


